kathleen s simpson and george t simpson petitioners v commissioner of internal revenue respondent docket no filed date p-w sued e her employer for employment discrimination under california’s fair employment and housing act feha claiming among other things that she was entitled to compensatory_damages for among other things physical injuries after the state court dismissed all but one claim alleged in the suit p-w’s attorney concluded that p-w would not be able to extract a settlement from e on the basis of the one remaining feha claim p-w’s attorney learned however that p-w was eligible for workers’ compensation benefits under california’s workers’ compensation laws on that basis alone p-w and e engaged in settlement discussions and eventually entered into a settlement agreement by which p-w released e from each and every claim she might have against e including but not limited to claims asserted in the feha lawsuit the settlement agreement did not specifi- cally mention p-w’s possible workers’ compensation claims neither p-w nor e submitted the settlement agreement to the california workers’ compensation appeals board wcab for the approval required under california’s workers’ com- pensation laws ten percent of the settlement award was attributable to p-w’s personal physical injuries and physical sickness held none of the settlement payment p-w received is excludable from ps’ gross_income under sec_104 because p-w did not obtain the requisite approval from the verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb simpson jamie united_states tax_court reports wcab required by the state’s workers’ compensation laws held further of p-w’s settlement award is excludable from ps’ gross_income under sec_104 and the newly amended regulations under that section which exclude damages from income as long as recovery is for personal phys- ical injuries or physical sickness even if recovery is under a statute that does not provide for a broad range of remedies and even if the injury is not defined as a tort under state or common_law held further the portion of the settlement award allocated to attorney’s fees and court costs is deductible under sec_62 elizabeth l riles and david c anton for petitioners matthew d carlson for respondent laro judge respondent determined a federal_income_tax deficiency of dollar_figure for and an accuracy-related pen- alty under sec_6662 of dollar_figure petitioners while residing in california timely petitioned this court to redeter- mine respondent’s determination following respondent’s concession that petitioners are not liable for the accuracy- related penalty we decide whether any portion of dollar_figure petitioners received in in settlement of a dis- pute with sears roebuck co sears is excludable from their gross_income under sec_104 or we hold it is not excludable under sec_104 but excludable under sec_104 to the extent set out in this opinion and whether sec_62 allows petitioners to deduct dollar_figure of attorney’s fees and court costs as an above-the- line deduction we hold it does findings_of_fact the parties filed with the court a stipulation of facts and related exhibits those facts and exhibits are incorporated in this opinion by this reference we find the facts accordingly ms simpson started working for sears in and per- formed various jobs such as data retrieval project manage- ment compensation management and human resources in unless otherwise indicated section references are to the internal rev- enue code code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure the actual settlement amount was dollar_figure which included dollar_figure for lost wages and benefits petitioners included the dollar_figure in their gross_income for and the dollar_figure is not at issue verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb simpson jamie simpson v commissioner the latter part of the 1990s ms simpson began taking on more responsibilities and was promoted to manager of a small store in prescott arizona a position she held for about months subsequently she was promoted to a district- level position as a merchandise manager assisting the stores to purchase and assort hardware and lawn and garden mer- chandise two years after that in date ms simpson was transferred to manage another sears store in fairfield california the fairfield store was much larger than the prescott store eg the fairfield store had three times the sales volume and a fuller assortment of merchandise than the prescott store in addition ms simpson knew that the fair- field store was a problem store in that the prior store man- ager and prior numerous management and staff were termi- nated and almost the entire staff had less than one year of management experience because of the problems at the store and the need to pro- vide relief to the staff ms simpson had to work long hours sometime sec_50 to hours a week in addition to her three- hour daily commute in addition ms simpson had to fill in for some of her sales managers and engage in strenuous physical activities such as receiving unpacking and stocking merchandise moving garments from racks and ripping plastic the physical exertion resulted in injuries to her shoulders to her left knee and to her neck ms simpson became exhausted lost pounds and considered commit- ting suicide she sought counselors and physicians for treat- ment and was ultimately diagnosed with clinical depression irritable bowel syndrome and fibromyalgia in date ms simpson approached sears’ district human resources manager nancy mallory and informed her of the diagnoses and the physical problems ms simpson was experiencing ms simpson also told ms mallory that her sickness was work related and that on the advice of her doctor she wanted to transfer to another position ms simpson fully expected ms mallory to refer the issue to management and to provide a reasonable solution ms mallory never informed anyone within sears of the information ms simpson provided in the date meeting nor did ms mallory tell anyone that ms simpson verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb simpson jamie united_states tax_court reports had requested a transfer because of her work-related clinical depression and physical illness after not hearing back from ms mallory about her com- plaints ms simpson spoke to sears’ district manager in june of the same year and advised him of the diagnoses ms simpson also explained to the district manager that her clin- ical depression and physical sickness were work related and requested that she be transferred to another position sears never transferred ms simpson to another position in date sears terminated ms simpson’s employment no one at sears ever provided ms simpson with a california workers’ compensation claim form or with information about filing such a claim ms simpson continued to suffer from depression and work-related physical injuries after her termination and she remained unemployed for one year she was then able to secure a retail position with a home improvement retail chain where she had to quit after a month because of the limitations imposed by her mental and physical problems she eventually secured employment with the state of cali- fornia in a human resources position and remains employed there today after termination of her employment with sears ms simpson retained david anton to file a lawsuit against sears under california’s fair employment and housing act feha the first amended complaint alleged in the first cause of action a claim for employment discrimination on the basis of gender age and harassment in violation of cal gov’t code sec a j and k west the first cause of action claimed that ms simpson experienced lost wages lost employment benefits emotional distress and mental pain and suffering the second cause of action alleged retaliation in employment in violation of cal gov’t code sec h and claimed ms simpson experienced lost wages lost employment benefits emotional distress and mental pain and suffering resulting in physical injury the third cause of action alleged two claims one claim under cal gov’t code sec m alleged that sears failed to provide a reasonable accommodation of a job transfer for ms simpson after learning of her work-related mental dis- ability the other claim under cal gov’t code sec n alleged that sears failed to engage in an interactive process verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb simpson jamie simpson v commissioner with ms simpson when it learned that ms simpson had a work-related mental_disability was receiving treatment and had asked to be transferred to another position because of the disability the third cause of action alleged that ms simpson suffered lost wages and employment benefits emo- tional distress mental pain and suffering and physical injury ms simpson sought economic damages eg back and future pay noneconomic damages eg compensatory dam- ages for emotional distress punitive_damages interest attorney’s fees and costs and appropriate injunctive relief sears filed a summary_judgment and adjudication motion that was heard in date the state court granted sears’ motion on the first and second causes of action as to the third cause of action the state court granted sears’ motion on the claim under cal gov’t code sec m but allowed the claim under cal gov’t code sec n to go forward in reaching its decisions the state court found ms simpson could not prove that sears had fired her for reasons other than poor job performance or that her transfer to another position within sears would have been a reasonable accommodation ms simpson and sears later engaged in settlement discus- sions mr anton concluded that as a result of the state court’s findings ms simpson would not be able to claim damages for lost wages or emotional distress on the basis of sears’ failure to engage in an interactive process required under cal gov’t code sec n however mr anton’s research led him to conclude that sears’ failure to give ms simpson a california workers’ compensation claim form and a notice of potential eligibility for benefits that were required under california’s workers’ compensation laws see cal lab code secs west violated sears’ legal obligations under those laws mr anton relayed his conclusion to sears’ counsel and asserted that ms simpson would have been entitled to cer- tain workers’ compensation benefits including benefits for temporary disabilities and permanent disabilities resulting we do not express any opinion as to whether mr anton’s assessment was supported by the facts and the law underlying ms simpson’s feha claims verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb simpson jamie united_states tax_court reports from work-related injuries if she had filed such a claim mr anton believed these workers’ compensation benefits were the only damages available to ms simpson and he formulated a settlement proposal on that basis alone he hypothesized the weekly temporary disability benefits that ms simpson would be entitled to receive under california’s workers’ compensation laws approximately dollar_figure as well as an additional penalty that could be imposed on sears for failing to advise ms simpson of potential workers’ compensa- tion eligibility and benefits as the amount of temporary dis- ability benefits owing to ms simpson mr anton referenced the schedule for rating permanent disabilities issued under california workers’ compensation laws as the amount of permanent disability award ms simpson would be entitled to receive these two amounts formed the sole basis of a settlement agreement that ms simpson and sears later entered into in date as to ms simpson’s lawsuit against sears in exchange for the release sears agreed to pay under the settlement agreement dollar_figure to ms simpson as to her claim for lost wages and employment benefits dollar_figure to ms simpson as to her claims for emotional distress physical and mental_disability and dollar_figure to mr anton for attor- ney’s fees and court costs mr anton understood that the dollar_figure was intended to compromise ms simpson’s claim for workers’ compensation benefits for emotional distress and physical and mental disabilities that she suffered from work-related injuries ie clinical depression irritable bowel syndrome and fibromyalgia while working for sears and he attributed to of the dollar_figure to the work-related physical illness and disabilities ms simpson suffered the settlement agreement provides that california laws govern the contract and states that simpson expressly waives releases and forever discharges the com- pany from each and every claim whether known or unknown that simpson has had or might have arising out of or related to any events occurring up to the date this agreement is fully executed including but not limited to claims asserted in the feha law- suit simpson also promises that she will not seek any further com- mr anton had initially argued for vocational retraining benefits in ad- dition to temporary disability and permanent disability benefits but did not include these benefits in the final settlement value verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb simpson jamie simpson v commissioner pensation for any other claimed damages costs or attorneys’ fees in connection with the matters encompassed in this agreement emphasis added ms simpson never filed a workers’ compensation claim and sears and ms simpson never submitted the settlement agreement to the california workers’ compensation appeals board wcab for the approval required under cal lab code sec_5001 west mr anton was not aware of the approval requirement petitioners timely filed their federal_income_tax return with the assistance of h_r block the return reported as income the dollar_figure payment that sears made to ms simpson for lost wages and employment benefits the return did not report anything else from the settlement petitioners attached to the return a letter dated date from mr anton explaining the nature of the dollar_figure proceeds reported in petitioners’ form 1099-misc miscellaneous income received from sears and why peti- tioners were not reporting any portion of it the letter stated the following the listed amount includes amounts that were paid to my office for attorney’s fees and costs which my office is reporting as income in the amount of dollar_figure for a net to ms simpson from the dollar_figure of dollar_figure due to the nature of the claim that was settled although i am not ms simpson’s tax adviser i understand that the settlement proceeds should not be considered taxable on the summary_judgment and adjudication motion the judge found that there was evidence that the human resources manager failed to take any_action or interact with anyone at the company as a result of the information that ms simpson was sick and disabled as a result and failed to advise the direct managers over ms simpson of the illness and resulting disability the human resources manager should have considered placing ms simpson on workers’ compensation dis- ability leave or on short term disability leave but did not do so the settlement was entirely based upon the claim that ms simpson became ill due to work became disabled due to the severity of that ill- ness and ms simpson should have been accommodated by being pro- vided workers’ compensation or short term disability leave but was not it is our understanding that a lawsuit settlement based on illness and disability from work are non-taxable settlement proceeds to the injured taxpayer verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb simpson jamie united_states tax_court reports on date respondent issued to petitioners a notice_of_deficiency in which he determined that petitioners failed to report the dollar_figure settlement proceeds as income in response petitioners filed the instant petition opinion gross_income includes all income from whatever source derived sec_61 348_us_426 unless specifically excluded under sec_104 amounts received under workmen’s com- pensation acts to compensate for personal injuries or sick- ness are excluded from income sec_104 excludes from income the amount of any damages other than punitive_damages received by suit or agreement on account of per- sonal physical injuries or physical sickness adjusted_gross_income means gross_income less certain enumerated deductions sec_62 one of these deductions is a deduction for attorney’s fees and court costs paid_by or on behalf of a taxpayer in connection with any_action involving a claim of unlawful_discrimination sec_62 petitioners argue primarily that the entire settlement amount in issue dollar_figure is excludable from gross_income under sec_104 as an amount received under califor- nia’s workers’ compensation laws petitioners argue alter- natively that up to of the dollar_figure settlement figure allocated to emotional distress and physical and mental disabilities is excludable from gross_income under sec_104 as an amount received on account of personal phys- ical injuries and physical sickness and that petitioners are entitled to deduct under sec_62 dollar_figure allo- cated to attorney’s fees and court costs in connection with ms simpson’s feha action involving unlawful discrimina- tion claims i burden_of_proof the commissioner’s determinations in a notice of defi- ciency are generally presumed correct and a taxpayer bears the burden of proving those determinations are erroneous rule a 290_us_111 it is well established that statutory exclusions such as those provided in sec_104 are to be narrowly construed see verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb simpson jamie simpson v commissioner 515_us_323 and that taxpayers generally bear the burden of proving that they fall squarely within the requirements for any exclusion_from_gross_income forste v commissioner tcmemo_2003_103 85_tcm_1146 at trial petitioners conceded that the burden_of_proof falls on them in their posttrial brief however petitioners for the first time request the court to shift the burden_of_proof to respondent under sec_7491 we find that petitioners conceded this issue at trial and that their request made in the posttrial brief to shift the burden_of_proof to respondent prejudices respondent and is untimely see dunne v commissioner tcmemo_2008_63 95_tcm_1236 smith v commissioner tcmemo_2007_368 94_tcm_574 aff ’d 364_fedappx_317 9th cir deihl v commissioner tcmemo_2005_287 90_tcm_579 at a minimum respondent has not been afforded an opportunity to test peti- tioners’ allegations either by cross-examination or by pro- ducing evidence that petitioners have complied with the substantiation and recordkeeping requirements under sec_7491 ii exclusion from income gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness as well as the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic pay- ments on account of personal physical injuries or physical sickness sec_104 and when a taxpayer receives a payment under a settlement agreement as is the case here the nature of the claim that was the actual basis for settle- ment guides our determination of whether such payments are excludable from income see 504_us_229 whether a settlement is achieved through a judgment or by a compromise_agreement the ques- tion to be asked is in lieu of what were the damage sec_5 neither the petition nor petitioners’ pretrial brief asked the court to shift the burden_of_proof to respondent under sec_7491 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb simpson jamie united_states tax_court reports awarded 79_tc_680 aff ’d without published opinion 749_f2d_37 9th cir a sears’ intent what ms simpson and sears intended to compromise through the settlement agreement is a question of fact see 105_tc_396 aff ’d 121_f3d_393 8th cir determined by reference to the express language of the agreement 349_f2d_610 10th cir aff ’g tcmemo_1964_33 if we cannot find evidence of the parties’ express intent in the settlement agreement specifying the purpose of the compensation we look to the payor’s intent 430_f3d_1253 9th cir knuckles v commissioner f 2d pincite see also fono v commissioner t c pincite stating that payee’s belief as to reasons for payment is relevant evidence although ulti- mate inquiry is into payor’s reasons for payment cf 363_us_278 stating that transferor’s intention is most crucial consider- ation in determining whether payment is gift under cali- fornia law which governs the interpretation of ms simpson’s settlement agreement with sears we must consider all cred- ible evidence to determine whether the language of the agreement is fairly susceptible of more than one interpreta- tion and if it is we must consider extrinsic evidence relevant to prove which one of these meanings reflects the intent of the contracting parties pac gas elec co v g w thomas drayage rigging co cal 2d the settlement agreement is ambiguous as to whether it was made to settle ms simpson’s feha claims her workers’ compensation claims or both the preamble of the agreement broadly states that sears and ms simpson desired to resolve all claims ms simpson raised or could have raised in the 504_us_229 and 79_tc_680 aff ’d without published opinion 749_f2d_37 9th cir deal with agreements to settle personal injuries claims in the con- text of sec_104 while sec_104 does not explicitly mention settle- ment we find it helpful here to look to cases like burke and fono to deter- mine whether a settlement for a workers’ compensation claim sanctioned by a state’s workers’ compensation laws can be excludable under sec_104 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb simpson jamie simpson v commissioner feha lawsuit as well as any other matters involving simp- son’s former employment relationship with sears but it falls short of expressly including ms simpson’s workers’ compensation claim indeed the settlement agree- ment includes multiple references to the feha lawsuit but does not mention ms simpson’s potential workers’ com- pensation claims at all but we also accept mr anton’s cred- ible testimony that he had advised sears’ counsel that his client was eligible to make such claims in the light of this fact the broad and inclusive general release in the settle- ment agreement ought to place ms simpson’s workers’ com- pensation claims under the settlement agreement although the agreement itself does not state so expressly ambiguity also arises where california’s workers’ com- pensation laws specifically require that any compromise_agreement to settle such workers’ compensation claims be submitted to the wcab for approval and the parties did not do so here from this fact one may infer that the parties who were represented by presumably competent counsel did not contemplate any potential workers’ compensation claim see steller v sears roebuck co cal app 4th ct app because extrinsic evidence before us exposes a latent ambiguity in ms simpson’s settlement agreement with sears we must consider extrinsic evidence to determine the parties’ intent see id pincite finding ambi- guity in settlement agreement and concluding on extrinsic evidence that settlement encompassed workers’ compensation claim and disability discrimination claim we find ms simpson and mr anton to be generally cred- ible ms simpson testified that she believed the settlement agreement was made to settle her one remaining feha claim ie sears’ failure to engage in an interactive process under cal gov’t code sec n and her workers’ com- pensation claims mr anton testified that he saw no damage potential on the basis of the one remaining claim in the feha lawsuit and concluded that he could extract a settle- ment from sears only on the basis of ms simpson’s entitle- ment to workers’ compensation benefits mr anton also testi- fied credibly that the dollar_figure amount was determined by ref- erence to the disability benefits provided under california’s workers’ compensation laws for the emotional distress phys- ical and mental_disability that ms simpson suffered while verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb simpson jamie united_states tax_court reports employed at sears he further testified credibly that to of the dollar_figure portion of the settlement amount was attributable to personal physical injuries other than emo- tional distress viewing the entire record before us we find that sears and ms simpson intended to settle her workers’ compensation claims and that a portion of the settlement was made to compensate her for her work-related personal physical injuries and sickness b sec_104 the intent of the parties to a settlement of a workers’ com- pensation claim does not necessarily mean that the payment is excludable under sec_104 however sec_104 excludes from gross_income amounts received by an employee under a workers’ compensation act or under a statute in the nature of a workers’ compensation act that provides compensation to employees for occupational per- sonal injuries or sickness sec_1_104-1 income_tax regs to qualify for the exclusion a taxpayer must show that she received her benefits under a statute or a regulation 760_f2d_466 2d cir aff ’g tcmemo_1984_525 in other words unless payments are made pursuant to ‘a rule_of general applicability promulgated by a public agency to govern conduct within the agency’s juris- diction’ a taxpayer cannot exclude the payments from gross_income under sec_104 139_f3d_1165 7th cir quoting rutter v commis- sioner f 2d pincite thus for ms simpson’s settlement payment to be an amount received under workmen’s com- pensation acts the settlement agreement must comply with the statutory requirements to be valid under california’s workers’ compensation laws and not go beyond the scope of such laws california’s workers’ compensation laws set up a strict regime for parties to validly settle a workers’ compensation it is conceivable that under certain statutory regimes parties may pri- vately settle a workers’ compensation claim pursuant to a statute without state action these are not the facts of this case and we need not discuss hypotheticals for example compensation received for an occupational injury or sick- ness in excess of the amount provided in the applicable workers’ compensa- tion act is not excludable sec_1_104-1 income_tax regs verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb simpson jamie simpson v commissioner claim under those laws the laws provide a rule_of general applicability requiring that the wcab approve any release of or agreement to compromise an employer’s liability for workers’ compensation benefits before the agreement or release could become valid cal lab code sec_5001 the same laws also require that the parties file the signed release or compromise_agreement with the wcab for the board to enter the award based on the release or compromise_agreement id sec_5002 petitioners have acknowledged that they never submitted the settlement agreement in issue to wcab for approval nor did they obtain the required approval from the board mr anton apparently was not aware of these requirements under cal lab code sec_5001 and sec_5002 because the settlement agreement fails to meet the express requirement of california’s workers’ compensation laws to obtain approval from the wcab any payments received under the agreement cannot be payments received under or pursuant to the state’s workers’ compensation act the aggregate payments of dollar_figure petitioners received under the settlement agreement are merely payments made under a private contract cf rutter v commissioner f 2d pincite that has no force or effect under california’s workers’ compensation laws see steller cal app 4th pincite raischell cottrell inc v workmen’s comp appeals bd cal app 2d ct app a recent california state court decision informs our conclu- sion the state court in steller was confronted with facts very similar to those here there an employee sued her employer for disability discrimination and was simulta- neously pursuing a workers’ compensation claim against her employer steller cal app 4th pincite the parties entered into an agreement to settle all of the employee’s claims that arose from the lawsuit and related to her employ- ment the settlement agreement did not expressly mention the pending workers’ compensation action id pincite the trial_court entered a judgment in the disability discrimina- tion action according to the terms of the compromise agree- ment id the record did not show that the parties were aware of the approval requirement or contemplated obtaining the wcab’s approval id pincite verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb simpson jamie united_states tax_court reports on appeal the california court of appeal construed the judgment as encompassing both the disability discrimination and workers’ compensation claims id pincite but citing cal lab code sec_5001 the court stated that ‘the effect of the section by its clear wording is to make every compromise invalid until it is approved by the wcab ’ id alteration in original quoting chavez v indus accident comm’n cal 2d the court of appeal thus held that a compromise_agreement seeking to settle both a civil_action and a related workers’ compensation claim must be deemed to have been conditioned on the wcab’s approval id pincite until parties to a settlement obtain such approval any com- promise and release of workers’ compensation liability is invalid id see also raischell cottrell inc cal app 2d pincite thus the settlement agreement between sears and ms simpson is not a valid agreement to settle her workers’ com- pensation claims because the parties failed to obtain the req- uisite approval from the wcab because neither sears nor ms simpson has taken the crucial step to submit the settle- ment agreement for the wcab’s approval any payments received under the settlement are not amounts received under workers’ compensation acts see forste v commis- sioner t c m cch pincite n c sec_104 we now turn to petitioners’ alternative claim that to of the dollar_figure received under the settlement agreement is excludable under sec_104 as an amount received on account of personal physical injuries or physical sick- ness sec_104 regulations the supreme court has held that for a recovery to be excludable under sec_104 a taxpayer must dem- onstrate that the underlying cause of action giving rise to the recovery is ‘based upon tort or tort type rights’ in addition the taxpayer must show that the damages were received ‘on account of personal injuries or sickness ’ in congress amended sec_104 by adding the requirement that any amount received must be on account of personal injuries that are physical or sickness that is physical small_business job protection act of verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb simpson jamie simpson v commissioner commissioner v schleier u s pincite the requirement that recovery be based on a tortlike action was rooted in the former regulations see sec_1_104-1 income_tax regs before amendment by t d 2012_12_irb_498 former regulations which for the first time formally linked identification of a personal injury for purposes of sec_104 to traditional tort principles burke u s pincite see also t d fed reg date fifteen years after congress amended sec_104 in to state that the section applies to personal injuries and sickness that are physical the secretary amended the regu- lations and abandoned the based upon tort or tort type rights requirement so long as recovery is for personal phys- ical injuries or physical sickness even if recovery is under a statute that does not provide for a broad range of tort rem- edies see sec_1 c income_tax regs pub_l_no sec stat pincite the former regulations read as follows sec_104 excludes from gross_income the amount of any damages received whether by suit or agreement on account of personal injuries or sickness the term ‘damages received whether by suit or agreement ’ means an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution current sec_1_104-1 income_tax regs applies to damages paid pursuant to a written binding agreement court decree or mediation award entered into or issued after date and received after janu- ary taxpayers also may apply these final regulations to damages paid pursuant to a written binding agreement court decree or mediation award entered into or issued after date and received after date the preamble of the amended regulations t d 2012_12_irb_498 states before the amendment the sec_104 exclusion was not lim- ited to damages for physical injuries or sickness the tort-type rights test was intended to distinguish damages for personal injuries from for example damages for breach of contract since that time however com- missioner v schleier 515_us_323 has interpreted the statutory on account of test to exclude only damages directly linked to personal injuries or sickness furthermore under the act only damages for personal physical injuries or physical sickness are excludable these leg- islative and judicial developments have eliminated the need to base the continued verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb simpson jamie united_states tax_court reports we have said that s ettlement amounts which are paid to settle workers’ compensation claims are not excludable from gross_income under sec_104 because claims for workers’ compensation do not necessarily involve tort or tort type rights forste v commissioner t c m cch pincite a worker’s compensation claim is not itself a tort or tort type cause of action since its elements involve fixed awards and since it is based on no-fault principles hence absent a change in the law that applied in this case the result here would seem to flow from our statement in forste such a change in law however appears in the new regulations which have dispensed with the based upon tort or tort type rights requirement outlined in burke and its progeny the parties do not dispute the validity of the new regula- tions and in the setting at hand we apply them as written in other words under the applicable regulations even if pay- ments under a settlement of a workers’ compensation claim are not excludable under sec_104 because they fail to be amounts received under workmen’s compensation acts some or all of the payments may nonetheless be sec_104 exclusion on tort cause of action and remedy concepts as mr anton’s testimony shows the workers’ compensation claim that formed the basis of ms simpson’s eventual settlement with sears provided only the types of fixed and limited benefits that were incongruous with tra- ditional tort or tort type damages permanent disability benefits under california laws which underlaid a portion of the settlement amount are intended to compensate an injured worker for her diminished earning ca- pacity resulting from her work-related injuries gamble v workers’ comp appeals bd cal app 4th ct app similarly tem- porary disability benefits under california laws which formed the remain- ing portion of ms simpson’s settlement seek to provide an injured em- ployee interim wage replacement assistance during the period she is heal- ing id pincite thus the remedial scheme under the california laws does not appear to compensate an injured employee for tortlike personal injuries that are broad in scope but it instead appears to address nar- rowly and exclusively ‘legal injuries of an economic character’ commis- sioner v schleier u s pincite quoting burke u s pincite because it aims only to restore the injured employee to the economic posi- tion that the state has deemed she would have occupied absent the dis- ability or disabilities the occupational injuries have caused the new regulations may be applied retroactively at the desire of the taxpayer sec_1_104-1 income_tax regs the new regulations are fa- vorable to petitioners and we thus apply the regulations retroactively to their benefit verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb simpson jamie simpson v commissioner excluded from gross_income under sec_104 if the tax- payer can show the portion of the workers’ compensation claim that is predicated on the taxpayer’s personal physical injuries or physical sickness as we elaborate below we find that a portion of the settlement amount was to compensate ms simpson for her personal physical injuries and physical sickness amount attributable to personal physical injuries or physical sickness on the basis of admissible and credible extrinsic evidence we have found that sears and ms simpson intended to settle her potential workers’ compensation claims the record has also established that she suffered physical personal injuries and sickness forming part of the basis of her workers’ com- pensation claims viewing the entire record we conclude that the settlement of ms simpson’s workers’ compensation claims had elements intended to compensate those physical personal injuries and sickness because the record before us is not susceptible of any precisely accurate determination of the extent to which the settlement was attributable to ms simpson’s personal physical injuries and sickness we use our best judgment and find that of the settlement payment of dollar_figure was made on account of those physical injuries and physical sickness other than emotional distress see generally 59_tc_634 as we stated before when a precise determination cannot be made the most that can be expected of us is the exercise of our best judgment based upon the entire record id this we have endeavored to do accordingly we conclude of ms simpson’s settlement payment of dollar_figure is excludable from gross_income under sec_104 iii deduction for attorney’s fees and court costs because we have concluded that the settlement amount was not received under a workers’ compensation act we now have to decide whether dollar_figure of the settlement amount allocated to attorney’s fees and court costs is deductible under sec_62 sec_62 allows an above-the-line deduction for attorney’s fees and court costs paid_by or on behalf of a tax- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb simpson jamie united_states tax_court reports payer in connection with any_action involving an unlawful_discrimination claim see also sec_62 defining unlaw- ful discrimination the amount of a deduction under this section cannot exceed the amount includible in the taxpayer’s gross_income for the taxable_year on account of a judgment or settlement resulting from such claim sec_62 last sentence at trial respondent conceded that petitioners were entitled to deduct under sec_62 a portion of the settlement amount allocated to attorney’s fees and court costs on brief respondent argues that petitioners can deduct only dollar_figure because mr anton represented to respondent that this was what he received petitioners maintain the entire dollar_figure is deductible because mr anton used dollar_figure of the dollar_figure to reimburse petitioners for the court costs that they paid over the years of the litigation deductions are a matter of legislative grace and a tax- payer bears the burden of producing sufficient evidence to substantiate any allowable deduction under the code sec_6001 rule a 503_us_79 sec_1_6001-1 income_tax regs under the familiar cohan_rule where a taxpayer is able to demonstrate that she has paid_or_incurred a deductible expense but cannot substantiate the precise amount the court may esti- mate the amount of the expense if the taxpayer produces credible_evidence providing a reasonable basis for the court to do so 39_f2d_540 2d cir 85_tc_731 mr anton testified credibly at trial that dollar_figure was paid to reimburse petitioners for the court costs relating to ms simpson’s unlawful_discrimination suit in other words it appears to be factually inconsistent for petitioners to maintain on the one hand that the dollar_figure was includible in their gross_income on account of a judgment or settlement resulting from an unlaw- ful discrimination claim and on the other hand that ms simpson and sears intended to allocate the entire settlement value to ms simpson’s workers’ compensation claims and nothing to the employment discrimina- tion suit if none of the dollar_figure was allocable to the unlawful discrimina- tion suit and if sears would not have entered into the settlement agree- ment but for ms simpson’s workers’ compensation claims it would appear that none of the attorney’s fees and court costs are deductible under sec_62 by virtue of the last sentence of that section but because re- spondent has conceded this issue we need not address it verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb simpson jamie simpson v commissioner mr anton’s testimony shows that petitioners paid dollar_figure in court costs and dollar_figure in attorney’s fees the settle- ment agreement that ms simpson and sears negotiated at arm’s length corroborates mr anton’s testimony in sum the credible_evidence on this issue provides a reasonable basis for us to conclude that petitioners paid dollar_figure in attorney’s fees and court costs accordingly they are entitled to deduct this amount under sec_62 any arguments not discussed in this opinion are irrele- vant moot or lacking in merit to reflect the foregoing decision will be entered under rule f verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb simpson jamie
